PER CURIAM.
Appellant, a juvenile, was convicted of battery and sentenced as an adult. Appellant contends that the trial court did not meet the requirements of section 39.059(7), Fla.Stat. (1993), in imposing adult sanctions because the trial court did not address all of the statutory criteria and the trial court did not enter a written order containing findings of fact and the reasons for imposing adult sanctions. We must reverse and remand for resentencing in accordance with section 39.059(7) and Troutman v. State, 630 So.2d 528 (Fla.1993) (trial court must consider each of criteria of section 39.059(7)(c), and must provide written findings and reasons at the time of sentencing).
REVERSED and REMANDED with directions.
JOANOS, LAWRENCE and DAVIS, JJ., concur.